DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities: a period is needed at the end of the line of claim 39.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21 and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of the issued patent Wang et al., US 10,094,055 B2 (Wang’055 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,904,055 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10/904,055 B2
21. (New) A method to detect signals by a transceiver coupled to a digital baseband processor, comprising:
while digital baseband processor is in a sleep state, receive signals by the transceiver;
storing, by the transceiver, data associated the received signals in a storage;

determining, by the transceiver, a received signal strength indicator based on the received signals;






providing, by the transceiver, the data stored in the storage to the digital baseband processor based on the received signal strength indicator exceeding a threshold. 



29. (New) A method to detect signals by a transceiver coupled to a digital 


baseband processor, comprising:
while digital baseband processor is in a sleep state and during a wake period of the transceiver, 




receive signals by the transceiver;
producing, by the transceiver, 


processed data from the received signals;

identifying one or more of: a land mobile radio signal and a frequency modulation signal, from the processed data.


1. An apparatus to perform signal detection, the apparatus to be coupled to a baseband integrated circuit (BBIC) of a mobile station radio (MS), and comprising:
a storage module to store data associated with a signal received by an antenna of the MS; and
a communication detection module to:

generate a received signal strength indicator (RSSI) for the signal while the BBIC is in a sleep mode,

wherein one or more operations of the BBIC are disabled or suspended while the BBIC is in the sleep mode; and

provide the RSSI to a microcontroller unit (MCU) of the MS, wherein the storage module is to provide the data to the BBIC based on the RSSI indicating that a received signal strength of the signal exceeds a threshold value.

9. A mobile station radio (MS), comprising:
an antenna;

a baseband integrated circuit (BBIC) to be in a sleep mode in wake periods of an idle state of the MS; and
a transceiver coupled to the antenna and the BBIC, the transceiver comprising:
a communication processing module to:
receive data associated with signals from the antenna, the signals being received by the antenna during the wake periods; and 
produce processed data from the received data; and

a microcontroller unit (MCU) to identify a digital mobile radio (DMR) signal or a frequency modulation (FM) signal from the processed data, wherein the MCU is to trigger a wake-up procedure of the
BBIC in response to identification of the DMR signal or the FM signal.



Regarding claim 21, Wang’055 discloses a method to detect signals by a transceiver coupled to a digital baseband processor, comprising:
while digital baseband processor is in a sleep state, receive signals by the transceiver;
storing, by the transceiver, data associated the received signals in a storage;
determining, by the transceiver, a received signal strength indicator based on the received signals;
providing, by the transceiver, the data stored in the storage to the digital baseband processor based on the received signal strength indicator exceeding a threshold (see Wang’055 claim 1). 
Regarding claim 29, Wang’055 discloses a method to detect signals by a transceiver coupled to a digital baseband processor, comprising:
while digital baseband processor is in a sleep state and during a wake period of the transceiver, 
receive signals by the transceiver;
producing, by the transceiver, 
processed data from the received signals;
identifying one or more of: a land mobile radio signal and a frequency modulation signal, from the processed data (see Wang’055 claim 9).
Regarding claims 21 and 29, the difference between the instant application and Wang’055 are minor and could be implied from the teachings of the claimed invention of the Wang’055.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Wang’055, into the invention of the instant application, in order to support power saving in a mobile station (see Wang’055, col. 1, lines 45-50).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter).
Here is how the reference teach the claims.
Regarding claim 29, Behzad discloses a method to detect signals by a transceiver coupled to a digital baseband processor (see Behzad, Fig. 2, elements 210, 220 and 222), comprising:
while digital baseband processor is in a sleep state and during a wake period of the transceiver, receive signals by the transceiver (With reference to Fig. 1, Behzad discloses three modules a receiver module (110), a CSPM module (120) and a SCDAM (130). The receiver module (110) adapted to actively receive at least one communication signal while operating in an active/normal/wake mode or period (see Behzad, paragraph [0014]) and the CSPM module (120) is adapted to operate in one or more energy saving (or sleep) mode which is generally considered to be an operating associated with reduced power consumption relative to awake/normal mode (see Behzad, paragraph [0020]). Further with reference to Fig. 3 Behzad discloses a method (300) in a mobile communication device where steps 310, 320 and 330, shows receiving communication signal while in sleep mode and determine signal characteristics (see Behzad, Fig. 1, Fig. 3, paragraphs [0014], [0020]), [0061] and [0064]);
producing, by the transceiver, processed data from the received signals (The SCDAM 130 may then be adapted to determine, based on one or more signal characteristics of a received communication signal, whether to operate the CSPM 120 in one or more sleep modes or in a mode where the CSPM 120 processes a received communication signal (e.g., determining information communicated by a received communication signal); see Bezad, paragraph [0023]);
identifying one or more of: a land mobile radio signal and a frequency modulation signal, from the processed data (The SCDAM 230 may further, for example, comprise a signal modulation-type detector 250 adapted to determine a modulation characteristic of a received communication signal (e.g., the amplified RF communication signal 219 or baseband communication signal 218). Such a modulation characteristic may, for example, comprise any of a large variety of signal characteristics associated with particular modulation techniques; see Behzad, paragraph [0054]).
Regarding claim 36, Behzad discloses a transceiver in electrical communication with a digital baseband processor (see Behzad, Fig. 2, elements 210, 220 and 222), comprising:
a receiver channel to receive signals from an antenna while the digital baseband
processor is in a sleep state (see Behzad, Fig. 3 steps 310, 320 and 330, where receiver is receiving communication signal while in sleep mode and determine signal characteristics. Also see paragraph [0061], “The exemplary method 300 may, at step 310, comprise operating a first module of the mobile communication device in a first mode. The first mode may, for example, be characterized by various sleep mode characteristics. Various sleep mode characteristics were discussed previously, for example, with regard to the CSPM 120 of FIG. 1” and paragraph [0064], “Step 320 may, for example, comprise utilizing any of a variety of modules, components or devices to receive the communication signal. For example, step 320 may comprise receiving an RF communication signal through an antenna and low-noise amplifier”);
a communication processing circuitry to process signals received by the receiver channel (The baseband processor 222 may, for example, comprise characteristics of any of a large variety of signal processing components, including for example, hardware and/or software utilized to determine and utilize information communicated in a baseband signal; see Behzad, paragraph [0041]), including detecting one or more of land mobile radio signal, and frequency modulation signal (The SCDAM 230 may further, for example, comprise a signal modulation-type detector 250 adapted to determine a modulation characteristic of a received communication signal (e.g., the amplified RF communication signal 219 or baseband communication signal 218). Such a modulation characteristic may, for example, comprise any of a large variety of signal characteristics associated with particular modulation techniques; see Behzad, paragraph [0054]); and
a storage device to store data associated with the received signals and provide the data to the digital baseband processor while the digital baseband processor is in an active state (Based on the one or more signal characteristics determined at step 330, step 340 may comprise determining whether to operate the first module in a sleep mode or in a mode where, for example, the first module processes the received communication signal. The first module, for example when awake, may be adapted to process the received communication signal in any of a variety of manners. For example, the first module may be adapted to determine various types of information communicated by the received communication signal. As discussed previously with regard to the CSPMs 120, 220, the first module may be adapted to determine various informational characteristics of the received communication signal; see Behzad, paragraph [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-23, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano, US 2006/0153141 A1 (Hirano hereinafter), in view of disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter).
Here is how the references teach the claims.
Regarding claim 21, Hirano discloses a method to detect signals by a transceiver coupled to a digital baseband processor (see Hirano, Fig. 2, elements 66 and 64), comprising: … storing, by the transceiver, data associated the received signals in a storage (see Hirano, Fig. 2, element 80. Also see abstract, “The receiver measures the received signal strength at each predetermined interval (40) and generates a received strength signal indication (RSSI) at each predetermined interval. An RSSI ratio is then calculated (42) for adjacent scanned intervals and the calculated ratios are compared (46) to a predetermined RSSI value”);
determining, by the transceiver, a received signal strength indicator based on the received signals (The RSSI detector 70 determines an active RSSI value and provides it to the MCU 62 by way of the RSSI measurement controller 74, which determines how many RSSI measurements to take; see Hirano, paragraph [0032]);
providing, by the transceiver, the data stored in the storage to the digital baseband processor based on the received signal strength indicator exceeding a threshold (The calculated RSSI ratios are compared to a predetermined RSSI value and a center frequency of at least one of the calculated RSSI ratios that is greater than the predetermined RSSI value is estimated; see Hirano, paragraph [0014]. Also see paragraph [0030], “The base band controller 64 includes an RSSI measurement controller 74. The RSSI measurement controller 74 will measure the strength of any reception of a desired waveform” and paragraph [0032], “The algorithm of the present invention would then go on to compare the values of RSSI A and RSSI B to a predetermined minimum RSSI value and select the one that is greater than the predetermined value. If both or more than one is greater than the predetermined value, then the carrier with the highest RSSI value is selected”). 
Hirano does not explicitly disclose while digital baseband processor is in a sleep state, receive signals by the transceiver. In the same field of endeavor (e.g., communication system) Behzad discloses a method for utilizing a low power signal detector in a mobile communication device that comprises while digital baseband processor is in a sleep state, receive signals by the transceiver (see Behzad, Fig. 3 steps 310, 320 and 330, where receiver is receiving communication signal while in sleep mode and determine signal characteristics. Also see paragraph [0061], “The exemplary method 300 may, at step 310, comprise operating a first module of the mobile communication device in a first mode. The first mode may, for example, be characterized by various sleep mode characteristics. Various sleep mode characteristics were discussed previously, for example, with regard to the CSPM 120 of FIG. 1” and paragraph [0064], “Step 320 may, for example, comprise utilizing any of a variety of modules, components or devices to receive the communication signal. For example, step 320 may comprise receiving an RF communication signal through an antenna and low-noise amplifier”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Behzad regarding utilizing a low power signal detector in a mobile communication device into the method related to quickly performing searching and acquiring a carrier frequency by consuming very little power of Hirano. The motivation to do so is to operate mobile devices in an energy-efficient manner (see Behzad, abstract and paragraph [0006]).
Regarding claim 22, Hirano further discloses further comprising:
determining whether the receive signal strength indicator exceeds the threshold (The calculated RSSI ratios are compared to a predetermined RSSI value and a center frequency of at least one of the calculated RSSI ratios that is greater than the predetermined RSSI value is estimated; see Hirano, paragraph [0014]).
Regarding claim 23, Hirano further discloses wherein determining the received signal strength indicator comprises:
accumulating, on a sample by sample basis, filtered channel power of the received signals (Referring now to FIG. 4C, RSSI A is the sum of rssi1 and rssi2; RSSI B is the sum of rssi2 and rssi3; and RSSI C is the sum of rssi4 and rssi5. The algorithm of the present invention would then go on to compare the values of RSSI A, RSSI B, and RSSI C to the predetermined minimum RSSI value and select, in this case, RSSI C since it has the highest value (and is presumably over the minimum value); see Hirano, paragraph [0034]. Also see paragraph [0022], “If more than one of the center frequencies is greater than the predetermined minimum value, then either the first one that is greater than the minimum value or the center frequency with the highest RSSI value may be selected”).
Regarding claim 25, Hirano further discloses wherein the accumulating is restarted if the received signal strength indicator does not reach a detection threshold (in the comparing step, if none of the calculated RSSI ratios exceed the predetermined RSSI value, then the loop steps are performed again, with the predetermined intervals of the scanning step being adjusted so that more frequencies within the predetermined frequency band are scanned. The loop can be performed a number of times until one of the calculated RSSI ratios exceeds the predetermined RSSI value; see Hirano, paragraph [0015]).
Regarding claim 26, Hirano further discloses wherein determining the received signal strength indicator comprises:
providing an output in a unit of decibels relative to full scale for a given channel (The predetermined minimum RSSI value may depend on the carrier. In the presently preferred embodiment, a predetermined minimum RSSI value of -90±10 dbm is used; see Hirano, paragraph [0026]).
Regarding claim 28, Hirano and Behzad disclose the method of claim 21. Hirano does not explicitly disclose wherein the providing is performed while the digital baseband processor is in an active state. In the same field of endeavor (e.g., communication system) Behzad discloses a method for utilizing a low power signal detector in a mobile communication device that comprises wherein the providing is performed while the digital baseband processor is in an active state (Based on the one or more signal characteristics determined at step 330, step 340 may comprise determining whether to operate the first module in a sleep mode or in a mode where, for example, the first module processes the received communication signal. The first module, for example when awake, may be adapted to process the received communication signal in any of a variety of manners. For example, the first module may be adapted to determine various types of information communicated by the received communication signal. As discussed previously with regard to the CSPMs 120, 220, the first module may be adapted to determine various informational characteristics of the received communication signal; see Behzad, paragraph [0070]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Behzad regarding utilizing a low power signal detector in a mobile communication device into the method related to quickly performing searching and acquiring a carrier frequency by consuming very little power of Hirano. The motivation to do so is to operate mobile devices in an energy-efficient manner (see Behzad, abstract and paragraph [0006]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano, US 2006/0153141 A1 (Hirano hereinafter), in view of disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claims above and further in view of Yu et al., US 2015/0249914 A1 (Yu hereinafter).
Here is how the references teach the claims.
Regarding claim 24, Hirano and Behzad disclose the method of claim 23. Hirano and Behzad does not explicitly disclose to detect wherein the accumulating is performed over a programmable duration. In the same field of endeavor (e.g., communication system) Yu discloses a method for acquiring information indicating a type of radio signals to detect at a predetermined time interval that comprises wherein the accumulating is performed over a programmable duration (As said, the detecting UE 202 may detect the radio signals during a predetermined time interval 500 of FIG. 5. As a result, in one example, embodiment, the detecting UE 202 acquires an estimation of the amount of second devices 204 to 214 by accumulating the received signal strength 502 of the detected radio signals; see Yu, paragraph [0033]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yu regarding acquiring information indicating a type of radio signals to detect at a predetermined time interval into the method related to quickly performing searching and acquiring a carrier frequency by consuming very little power of Hirano and Bhezad. The motivation to do so is to perform device discovery of a plurality of devices in proximity (see Yu, abstract and paragraph [0001]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano, US 2006/0153141 A1 (Hirano hereinafter), in view of disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claims above and further in view of Constantinidis et al., US 2009/0168848 A1 (Constantinidis hereinafter).
Here is how the references teach the claims.
Regarding claim 27, Hirano and Behzad disclose the method of claim 21. Hirano and Behzad does not explicitly disclose wherein determining the received signal strength indicator comprises:
subtracting an accumulated filtered channel power by a gain from an automatic gain control block of the transceiver to obtain the received signal strength indicator. In the same field of endeavor (e.g., communication system) Constantinidis discloses a method for a single chip radio platform for communicating with an RF channel operating at a channel frequency that comprises wherein determining the received signal strength indicator comprises:
subtracting an accumulated filtered channel power by a gain from an automatic gain control block of the transceiver to obtain the received signal strength indicator (The AGC algorithm monitors the receive signal level at the DSP and then controls a variable gain stage 830 associated with the I-channel and a variable gain stage 832 associated with the Q-channel at the output of the low pass filters 820 and 824, respectively. The goal of the AGC algorithm is to maintain a given signal level at the AGC and DSP for reliable demodulation while preserving headroom and avoiding signal saturation when high power interferers are present; see Constantinidis, paragraph [0109]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Contantinidis regarding a single chip radio platform for communicating with an RF channel operating at a channel frequency into the method related to quickly performing searching and acquiring a carrier frequency by consuming very little power of Hirano and Behzad. The motivation to do so is to perform power saving by controlling on/off cycle of a radio (see Constantinidis, abstract and paragraphs [0012] and [0013]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claim above and further in view of Balakrishnan et al., US 2011/0111714 A1 (Balakrishnan hereinafter).
Here is how the references teach the claims.
Regarding claim 30, Behzad discloses the method of claim 29. Behzad does not explicitly disclose wherein the identifying is performed in response to a received signal strength of the received signals exceeding a threshold. In the same field of endeavor (e.g., communication system) Balakirshnan discloses a method related to Frequency Modulation (FM) receivers that comprises wherein the identifying is performed in response to a received signal strength of the received signals exceeding a threshold (An example of a system for identifying a presence of a desired signal to avoid false frequency lock in a Frequency Modulation (FM) receiver includes a Received Signal Strength Indication (RSSI) computation unit to identify the presence of the desired signal, if a first energy of a signal, received by the FM receiver, is above a first threshold. The system also includes an Intermediate Frequency (IF) count unit to identify the presence of the desired signal, if the IF count of the signal is below a second threshold; see Balakishnan, paragraph [0007]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Balakrishnan regarding Frequency Modulation (FM) receivers into the method related to a mobile communication device comprising a low power signal detector of Behzad. The motivation to do so is to identify a presence of a desired signal to avoid false frequency lock in a Frequency Modulation (FM) receiver (see Balakrishnan, abstract and paragraphs [0002] and [0005]).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claim above and further in view of Park et al., US 2017/0201400 A1 (Park hereinafter).
Here is how the references teach the claims.
Regarding claim 31, Behzad discloses the method of claim 29. Behzad does not explicitly disclose wherein identifying comprises:
correlating the processed data and a loaded frame synchronization code by parallel correlation processors operating with different frame synchronization codes. In the same field of endeavor (e.g., communication system) Park discloses a method related to distinguishing frequency shift keying (FSK) signals transmitted by each user of multiple users in a wireless communications system that comprises wherein identifying comprises:
correlating the processed data and a loaded frame synchronization code by parallel correlation processors operating with different frame synchronization codes (In an aspect, the FSK decoding component 124 includes a multiuser FSK tone searcher 610 for detecting FSK tones received from the plurality of transmitting entities 102-a, 102-b. The multi-user FSK tone searcher 610 can distinguish FSK tones of each of the transmitting entities 102-a, 102-b based on a different spreading code used by each transmitting entity 102-a, 102-b to modulate symbols; see Park, paragraph [0052]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Park regarding distinguishing frequency shift keying (FSK) signals transmitted by each user of multiple users in a wireless communications system into the method related to a mobile communication device comprising a low power signal detector of Behzad. The motivation to do so is to facilitate decoding of FSK-modulated signals, at a base station, transmitted by multiple wireless devices (see Park, abstract and paragraphs [0005]).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claim above and further in view of disclosed prior art Jarosinski et al., US 2006/0240798 A1 (Jarosinski hereinafter).
Here is how the references teach the claims.
Regarding claim 34, Behzad discloses the method of claim 29. Behzad does not explicitly disclose wherein identifying comprises:
performing fast Fourier transform based spectrum estimation to identify frequency modulation signal. In the same field of endeavor (e.g., communication system) Jarosinski discloses a method related to control of sleep modes in a transceiver that comprises wherein identifying comprises:
performing fast Fourier transform based spectrum estimation to identify frequency modulation signal (In the OFDM systems, in particular, the burst snooze tags in the FFT descriptors are used to detect the last tagged burst sample. When this sample is processed by a Fast Fourier Transform (FFT) and passed to a descrambler, for instance, the snooze trigger is generated by Receiver Core Logic 114 and sent to the sleep control logic 120, as shown in FIG. 3; see Jarosinski, paragraph [0045]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Jarosinski regarding control of sleep modes in a transceiver into the method related to a mobile communication device comprising a low power signal detector of Behzad. The motivation to do so is to control shutting down and waking up of the transceiver during power reduction periods independent of the processor (see Jarosinski, abstract and paragraphs [0008]).

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Behzad et al., US 2007/0082647 A1 (Behzad hereinafter), as applied to the claim above and further in view of Chrisikos, US 6,728,301 B1 (Chrisikos hereinafter).
Here is how the references teach the claims.
Regarding claims 39 and 40, Behzad discloses the transceiver of claim 36. Behzad does not explicitly disclose the following features.
Regarding claims 39, wherein the communication processing circuitry comprises:
a frequency discriminator component to facilitate demodulation of frequency modulated data in the received signals.
Regarding claims 40, wherein the communication processing circuitry comprises:
a frequency discriminator component comprising different demodulators, wherein the frequency discriminator is to receive an indication of which demodulator is to be utilized. 
In the same field of endeavor (e.g., communication system) Chrisikos discloses a method related to calculating local oscillator phase errors in a code division multiple access (CDMA) receiver that comprises the following features.
Regarding claims 39, wherein the communication processing circuitry comprises:
a frequency discriminator component to facilitate demodulation of frequency modulated data in the received signals (FIG. 3 is a schematic block diagram illustration of a conventional automatic frequency control system 70 (prior art). Such a system would be used to track frequency drift in the voltage controlled oscillator 72 associated with the local oscillator. It should be noted that one AFC discriminator is provided for each demodulator finger; see Chrisikos, col. 3, lines 8-13);
Regarding claims 40, wherein the communication processing circuitry comprises:
a frequency discriminator component comprising different demodulators (A plurality of demodulation fingers are also included, where each of the demodulation fingers accepts one of the sample stream delays and provides demodulated pilot symbols. Each one of a plurality of frequency discriminators accepts pilot symbols from a corresponding demodulation finger; see Chrisikos, col. 5, lines 30-35), wherein the frequency discriminator is to receive an indication of which demodulator is to be utilized (A plurality of frequency discriminators, frequency discriminator A (120), frequency discriminator B (122), and 5 frequency discriminator n (124) are shown. The number of frequency discriminator equals the number of demodulation fingers in some aspects of the invention; see Chrisikos, col. 7, lines 4-8. Also see col. 6, lines 60-67 and col. 7, line 1, “Each one of the demodulation fingers has an input to accept the plurality of sample stream delays. Each finger accepts, or generates PN and Walsh codes required to despread and uncover the information channels in the sample stream. The PN and Walsh codes are delayed to match one of the plurality of sample stream delays, so that each demodulator finger has an output to provide demodulated pilot symbols (from the pilot channel) corresponding to a particular sample stream delay”). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chrisikos regarding calculating local oscillator phase errors in a code division multiple access (CDMA) receiver into the method related to a mobile communication device comprising a low power signal detector of Behzad. The motivation to do so is to automatically controlling a frequency (see Chrisikos, abstract and col. 4, lines 60-63).

Allowable Subject Matter
Claims 32-33, 35 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/07/2022